


Exhibit 10.8.22

 

PLEDGE AGREEMENT

 

THIS PLEDGE AGREEMENT, dated as of May 17, 2002 (together with all amendments,
in any, from time to time hereto, this “Agreement”) is made by and among
Westaff, Inc., as Parent (“Parent”), a Delaware corporation, Westaff (USA),
Inc., a California corporation (“Westaff USA”), Westaff Support, Inc., a
California corporation (“Term Borrower”), Western Medical Services, Inc., a
California corporation (“WMS”), Westaff (CA), Inc., a California corporation
(“WCA”), Westaff Limited Partnership, a Delaware limited partnership (“WestLP”,
and collectively with Parent, Westaff USA and Term Borrower, WCA and WMS, the
“Pledgors”, and each individually, a “Pledgor”), and GENERAL ELECTRIC CAPITAL
CORPORATION, individually and in its capacity as US Agent and UK Agent for
Lenders (“Agent”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain Multicurrency Credit Agreement dated as of the
date hereof by and among Parent, Westaff USA, WCA, West LP (from time to time,
Westaff USA, WCA and WestLP are referred to hereunder collectively as “US
Borrowers”), Term Borrower, Westaff (U.K.) Limited, a limited liability company
organized under the laws of England and Wales (“UK Borrower”), Agent and Lenders
from time to time party thereto (including all annexes, exhibits and schedules
thereto, and as from time to time amended, restated, amended and restated,
supplemented, replaced or otherwise modified, the “Credit Agreement”), Lenders
have agreed to make the Loans to US Borrowers, Term Borrower and UK Borrower,
and US Revolving Lenders have agreed to incur Letter of Credit Obligations on
behalf of Westaff USA;

 

WHEREAS, Parent has pursuant to a Parent Guaranty dated as of the date hereof,
and WMS has pursuant to a Subsidiary Guaranty dated as of the date hereof,
together with the other guarantors party thereto, guarantied the Obligations of
the Borrowers under the Credit Agreement and the other Loan Documents;

 

WHEREAS, each Pledgor is the record and beneficial owner of the shares of Stock
of each Subsidiary listed opposite such Pledgor’s name in Part A of Schedule I
hereto and the owner of the promissory notes and instruments listed in Part C of
Schedule I hereto;

 

WHEREAS, each Pledgor benefits from the credit facilities made available to
Borrowers under the Credit Agreement;

 

WHEREAS, in order to induce Agent and Lenders to make the Loans and to incur the
Letter of Credit Obligations as provided for in the Credit Agreement, it is a
condition to the obligations of Lenders to make the Loans and to incur Letter of
Credit Obligations that each

 

--------------------------------------------------------------------------------


 

Pledgor agrees to pledge the Pledged Collateral (as hereinafter defined) to
Agent in accordance herewith.

 

NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained and to induce Lenders to make Loans and to incur Letter of Credit
Obligations under the Credit Agreement, it is agreed as follows:

 


1.             DEFINITIONS.  UNLESS OTHERWISE DEFINED HEREIN, TERMS DEFINED IN
THE CREDIT AGREEMENT OR ANNEX A THERETO ARE USED HEREIN (INCLUDING THE PREAMBLE
AND RECITALS) AS THEREIN DEFINED, AND THE FOLLOWING SHALL HAVE (UNLESS OTHERWISE
PROVIDED ELSEWHERE IN THIS AGREEMENT) THE FOLLOWING RESPECTIVE MEANINGS (SUCH
MEANINGS BEING EQUALLY APPLICABLE TO BOTH THE SINGULAR AND PLURAL FORM OF THE
TERMS DEFINED):

 

“Bankruptcy Code” means title 11, United States Code, as amended from time to
time, and any successor statute thereto.

 

“Foreign Pledged Entity” means Westaff A/S, a corporation organized in Denmark,
Westaff NZ Limited, a corporation organized in New Zealand or Westaff AS, a
corporation organized in Norway.

 

“Pledged Collateral” has the meaning assigned to such term in Section 2 hereof.

 

“Pledged Entity” means an issuer of Pledged Shares or Pledged Indebtedness.

 

“Pledged Indebtedness” means all Intercompany Notes and other Indebtedness owing
to any Pledgor, as evidenced by promissory notes and instruments as listed on
Part C of Schedule I hereto;

 

“Pledged Shares” means those shares listed on Part B of Schedule I hereto.

 

“Secured Obligations” has the meaning assigned to such term in Section 3 hereof.

 

Unless otherwise stated herein, all rules of interpretation and construction set
forth in Annex A and Annex G of the Credit Agreement shall be incorporated by
reference hereof.

 


2.             PLEDGE.  AS COLLATERAL SECURITY FOR THE PAYMENT AND PERFORMANCE
OF ALL ITS SECURED OBLIGATIONS, EACH PLEDGOR, TO THE EXTENT APPLICABLE, HEREBY
PLEDGES TO AGENT, AND GRANTS TO AGENT FOR ITSELF AND THE BENEFIT OF LENDERS, A
FIRST PRIORITY SECURITY INTEREST IN THE FOLLOWING (COLLECTIVELY, THE “PLEDGED
COLLATERAL”):

 


(A)           THE PLEDGED SHARES AND THE CERTIFICATES REPRESENTING THE PLEDGED
SHARES, AND ALL DIVIDENDS, DISTRIBUTIONS, CASH, INSTRUMENTS AND OTHER PROPERTY
OR PROCEEDS FROM TIME TO TIME RECEIVED, RECEIVABLE OR OTHERWISE DISTRIBUTED IN
RESPECT OF OR IN EXCHANGE FOR ANY OR ALL OF THE PLEDGED SHARES; AND

 


(B)           SUCH PORTION, AS DETERMINED BY AGENT AS PROVIDED IN SECTION 6(D)
BELOW, OF ANY ADDITIONAL STOCK OF A PLEDGED ENTITY FROM TIME TO TIME ACQUIRED BY
PLEDGOR IN ANY


 

2

--------------------------------------------------------------------------------



 


MANNER (WHICH STOCK SHALL BE DEEMED TO BE PART OF THE PLEDGED SHARES), AND THE
CERTIFICATES REPRESENTING SUCH ADDITIONAL SHARES, AND ALL DIVIDENDS,
DISTRIBUTIONS, CASH, INSTRUMENTS AND OTHER PROPERTY OR PROCEEDS FROM TIME TO
TIME RECEIVED, RECEIVABLE OR OTHERWISE DISTRIBUTED IN RESPECT OF OR IN EXCHANGE
FOR ANY OR ALL OF SUCH STOCK, PROVIDED, HOWEVER, THAT WITH RESPECT TO ANY
FOREIGN PLEDGED ENTITY, IN NO EVENT SHALL ANY PLEDGOR BE REQUIRED TO PLEDGE THE
STOCK OF ANY FOREIGN PLEDGED ENTITY OTHERWISE REQUIRED TO BE PLEDGED PURSUANT TO
THIS AGREEMENT (I) IF AND SOLELY TO THE EXTENT THAT SUCH PLEDGE WOULD CONSTITUTE
AN INVESTMENT OF EARNINGS IN UNITED STATES PROPERTY UNDER SECTION 956 (OR A
SUCCESSOR PROVISION) OF THE IRC, WHICH INVESTMENT WOULD TRIGGER AN INCREASE IN
THE GROSS INCOME OF A UNITED STATES SHAREHOLDER OF SUCH PLEDGOR PURSUANT TO
SECTION 951 (OR A SUCCESSOR PROVISION) OF THE IRC; OR (II) IF SUCH PLEDGE WOULD
RESULT IN A MATERIAL STAMP TAX, DUTY OR OTHER TAX IMPOSED UPON ANY PLEDGOR OR
UPON ANY PLEDGED ENTITY; AND

 


(C)           THE PLEDGED INDEBTEDNESS AND THE PROMISSORY NOTES OR INSTRUMENTS
EVIDENCING THE PLEDGED INDEBTEDNESS, AND ALL INTEREST, CASH, INSTRUMENTS AND
OTHER PROPERTY AND ASSETS FROM TIME TO TIME RECEIVED, RECEIVABLE OR OTHERWISE
DISTRIBUTED IN RESPECT OF THE PLEDGED INDEBTEDNESS; AND

 


(D)           ALL ADDITIONAL INDEBTEDNESS ARISING AFTER THE DATE HEREOF AND
OWING TO SUCH PLEDGOR AND EVIDENCED BY PROMISSORY NOTES OR OTHER INSTRUMENTS,
TOGETHER WITH SUCH PROMISSORY NOTES AND INSTRUMENTS, AND ALL INTEREST, CASH,
INSTRUMENTS AND OTHER PROPERTY AND ASSETS FROM TIME TO TIME RECEIVED, RECEIVABLE
OR OTHERWISE DISTRIBUTED IN RESPECT OF THAT PLEDGED INDEBTEDNESS.

 


3.             SECURITY FOR OBLIGATIONS.  THIS AGREEMENT SECURES, AND THE
PLEDGED COLLATERAL IS SECURITY FOR, THE PROMPT PAYMENT IN FULL WHEN DUE, WHETHER
AT STATED MATURITY, BY ACCELERATION OR OTHERWISE, AND PERFORMANCE OF ALL
OBLIGATIONS OF EACH PLEDGOR OF ANY KIND UNDER OR IN CONNECTION WITH THE CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND ALL OBLIGATIONS OF EACH PLEDGOR NOW
OR HEREAFTER EXISTING UNDER THIS AGREEMENT INCLUDING, WITHOUT LIMITATION, ALL
FEES, COSTS AND EXPENSES WHETHER IN CONNECTION WITH COLLECTION ACTIONS HEREUNDER
OR OTHERWISE (COLLECTIVELY, THE “SECURED OBLIGATIONS”), SUBJECT TO THE TERMS OF
SECTIONS 11 AND 13 RELATING TO THE TERMINATION AND RELEASE OF THE PLEDGED
COLLATERAL UPON THE TERMS DESCRIBED THEREIN.

 


4.             DELIVERY OF PLEDGED COLLATERAL.  ALL CERTIFICATES AND ALL
PROMISSORY NOTES AND INSTRUMENTS EVIDENCING THE PLEDGED COLLATERAL SHALL BE
DELIVERED TO AND HELD BY OR ON BEHALF OF AGENT, FOR ITSELF AND THE BENEFIT OF
LENDERS, PURSUANT HERETO.  ALL PLEDGED SHARES SHALL BE ACCOMPANIED BY DULY
EXECUTED INSTRUMENTS OF TRANSFER OR ASSIGNMENT IN BLANK, ALL IN FORM AND
SUBSTANCE SATISFACTORY TO AGENT AND ALL PROMISSORY NOTES OR OTHER INSTRUMENTS
EVIDENCING THE PLEDGED INDEBTEDNESS SHALL BE ENDORSED BY THE APPLICABLE PLEDGOR.

 


5.             REPRESENTATIONS AND WARRANTIES.  EACH PLEDGOR REPRESENTS AND
WARRANTS TO AGENT, WITH RESPECT TO ITSELF AND WITH RESPECT TO ITS PLEDGED
COLLATERAL:

 


(A)           PLEDGOR IS, AND AT THE TIME OF DELIVERY OF THE PLEDGED SHARES TO
AGENT WILL BE, THE SOLE HOLDER OF RECORD AND THE SOLE BENEFICIAL OWNER OF THE
PLEDGED COLLATERAL PLEDGED BY PLEDGOR FREE AND CLEAR OF ANY LIEN THEREON OR
AFFECTING THE TITLE THERETO, EXCEPT FOR THE LIEN CREATED BY THIS AGREEMENT; AND
PLEDGOR IS AND AT THE TIME OF DELIVERY OF THE

 

3

--------------------------------------------------------------------------------



 


PLEDGED INDEBTEDNESS TO AGENT WILL BE, THE SOLE OWNER OF THE PLEDGED COLLATERAL
PLEDGED BY PLEDGOR FREE AND CLEAR OF ANY LIEN THEREON OR AFFECTING TITLE
THERETO, EXCEPT FOR THE LIEN CREATED BY THIS AGREEMENT;

 


(B)           ALL OF THE PLEDGED SHARES PLEDGED BY PLEDGOR HAVE BEEN DULY
AUTHORIZED, VALIDLY ISSUED AND ARE FULLY PAID AND NON-ASSESSABLE;  THE PLEDGED
INDEBTEDNESS PLEDGED BY PLEDGOR HAS BEEN DULY AUTHORIZED, AUTHENTICATED OR
ISSUED AND DELIVERED BY, AND IS THE LEGAL, VALID AND BINDING OBLIGATIONS OF, THE
PLEDGED ENTITIES, AND, TO THE BEST KNOWLEDGE OF PLEDGOR AFTER REASONABLE
INQUIRY, NO SUCH PLEDGED ENTITY IS IN DEFAULT UNDER ANY SUCH PLEDGED
INDEBTEDNESS;

 


(C)           PLEDGOR HAS THE RIGHT AND REQUISITE AUTHORITY TO PLEDGE, ASSIGN,
TRANSFER, DELIVER, DEPOSIT AND SET OVER THE PLEDGED COLLATERAL PLEDGED BY
PLEDGOR TO AGENT AS PROVIDED HEREIN;

 


(D)           NONE OF THE PLEDGED SHARES OR PLEDGED INDEBTEDNESS HAS BEEN ISSUED
OR TRANSFERRED IN VIOLATION OF THE SECURITIES REGISTRATION, SECURITIES
DISCLOSURE OR SIMILAR LAWS OF ANY JURISDICTION TO WHICH SUCH ISSUANCE OR
TRANSFER MAY BE SUBJECT;

 


(E)           ALL OF THE PLEDGED SHARES PLEDGED BY PLEDGOR ARE PRESENTLY OWNED
BY PLEDGOR, AND ARE PRESENTLY REPRESENTED BY THE CERTIFICATES LISTED ON PART B
OF SCHEDULE I HERETO.  AS OF THE DATE HEREOF, THERE ARE NO EXISTING OPTIONS,
WARRANTS, CALLS OR COMMITMENTS OF ANY CHARACTER WHATSOEVER RELATING TO THE
PLEDGED SHARES;

 


(F)            NO CONSENT, APPROVAL, AUTHORIZATION OR OTHER ORDER OR OTHER
ACTION BY, AND NO NOTICE TO OR FILING WITH, ANY GOVERNMENTAL AUTHORITY OR ANY
OTHER PERSON IS REQUIRED (I) FOR THE PLEDGE BY PLEDGOR OF ITS PLEDGED COLLATERAL
PURSUANT TO THIS AGREEMENT OR FOR THE EXECUTION, DELIVERY OR PERFORMANCE OF THIS
AGREEMENT BY PLEDGOR, OR (II) FOR THE EXERCISE BY AGENT OF THE VOTING OR OTHER
RIGHTS PROVIDED FOR IN THIS AGREEMENT OR THE REMEDIES IN RESPECT OF THE PLEDGED
COLLATERAL PURSUANT TO THIS AGREEMENT, EXCEPT AS MAY BE REQUIRED IN CONNECTION
WITH SUCH DISPOSITION BY THE APPLICABLE LAWS AFFECTING THE OFFERING AND SALE OF
SECURITIES GENERALLY AND EXCEPT, WITH RESPECT TO ANY PLEDGED SHARES OF A FOREIGN
PLEDGED ENTITY, COMPLIANCE WITH ANY APPLICABLE LAWS OF THE JURISDICTION OF
INCORPORATION OR FORMATION OF SUCH FOREIGN PLEDGED ENTITY;

 


(G)           THE PLEDGE, ASSIGNMENT AND DELIVERY OF THE PLEDGED COLLATERAL
PURSUANT TO THIS AGREEMENT WILL CREATE A VALID FIRST PRIORITY LIEN ON AND A
FIRST PRIORITY PERFECTED SECURITY INTEREST IN FAVOR OF THE AGENT FOR THE BENEFIT
OF AGENT AND LENDERS IN THE PLEDGED COLLATERAL AND THE PROCEEDS THEREOF UNDER
THE CALIFORNIA UNIFORM COMMERCIAL CODE, SECURING THE PAYMENT OF THE SECURED
OBLIGATIONS, SUBJECT TO NO OTHER LIEN;

 


(H)           THIS AGREEMENT HAS BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED BY
PLEDGOR AND CONSTITUTES A LEGAL, VALID AND BINDING OBLIGATION OF PLEDGOR
ENFORCEABLE AGAINST PLEDGOR IN ACCORDANCE WITH ITS TERMS;

 


(I)            THE PLEDGED SHARES CONSTITUTE (I) 100% OF THE ISSUED AND
OUTSTANDING SHARES OF STOCK OF EACH DOMESTIC SUBSIDIARY OF PLEDGOR; AND (II) 66%
OF PLEDGOR’S


 

4

--------------------------------------------------------------------------------


 


OWNERSHIP INTEREST IN THE ISSUED AND OUTSTANDING SHARES OF STOCK OF EACH OF THE
FOREIGN PLEDGED ENTITIES; AND

 


(J)            EXCEPT AS DISCLOSED ON PART C OF SCHEDULE I, NONE OF THE PLEDGED
INDEBTEDNESS PLEDGED BY PLEDGOR IS SUBORDINATED IN RIGHT OF PAYMENT TO OTHER
INDEBTEDNESS (EXCEPT FOR THE SECURED OBLIGATIONS).

 

The representations and warranties set forth in this Section 5 shall survive the
execution and delivery of this Agreement.

 


6.             COVENANTS.

 


(A)           EACH PLEDGOR COVENANTS AND AGREES THAT UNTIL THE TERMINATION DATE:

 


(I)            WITHOUT THE PRIOR WRITTEN CONSENT OF AGENT, PLEDGOR WILL NOT
SELL, ASSIGN, TRANSFER, PLEDGE, OR OTHERWISE ENCUMBER ANY OF ITS RIGHTS IN OR TO
THE PLEDGED COLLATERAL, OR ANY UNPAID DIVIDENDS, INTEREST OR OTHER DISTRIBUTIONS
OR PAYMENTS WITH RESPECT TO THE PLEDGED COLLATERAL OR GRANT A LIEN IN THE
PLEDGED COLLATERAL, UNLESS OTHERWISE EXPRESSLY PERMITTED BY THE CREDIT
AGREEMENT;

 


(II)           PLEDGOR WILL, AT ITS EXPENSE, PROMPTLY EXECUTE, ACKNOWLEDGE AND
DELIVER ALL SUCH INSTRUMENTS AND TAKE ALL SUCH ACTIONS AS AGENT FROM TIME TO
TIME MAY REASONABLY REQUEST IN ORDER TO ENSURE TO AGENT AND LENDERS THE BENEFITS
OF THE LIENS IN AND TO THE PLEDGED COLLATERAL INTENDED TO BE CREATED BY THIS
AGREEMENT, INCLUDING THE FILING OF ANY NECESSARY CODE FINANCING STATEMENTS,
WHICH MAY BE FILED BY AGENT WITH OR (TO THE EXTENT PERMITTED BY LAW) WITHOUT THE
SIGNATURE OF PLEDGOR, AND WILL COOPERATE WITH AGENT, AT PLEDGOR’S EXPENSE, IN
OBTAINING ALL NECESSARY APPROVALS AND MAKING ALL NECESSARY FILINGS UNDER
FEDERAL, STATE, LOCAL OR FOREIGN LAW IN CONNECTION WITH SUCH LIENS OR ANY SALE
OR TRANSFER OF THE PLEDGED COLLATERAL;

 


(III)          PLEDGOR HAS AND WILL DEFEND THE TITLE TO THE PLEDGED COLLATERAL
AND THE LIENS OF AGENT IN THE PLEDGED COLLATERAL AGAINST THE CLAIM OF ANY PERSON
AND WILL MAINTAIN AND PRESERVE SUCH LIENS; AND

 


(IV)          PLEDGOR WILL, UPON OBTAINING OWNERSHIP OF ANY ADDITIONAL STOCK OR
PROMISSORY NOTES OR INSTRUMENTS OF A PLEDGED ENTITY OR STOCK OR PROMISSORY NOTES
OR INSTRUMENTS OTHERWISE REQUIRED TO BE PLEDGED TO AGENT PURSUANT TO ANY OF THE
LOAN DOCUMENTS, WHICH STOCK, NOTES OR INSTRUMENTS ARE NOT ALREADY PLEDGED
COLLATERAL, PROMPTLY (AND IN ANY EVENT WITHIN THREE (3) BUSINESS DAYS) DELIVER
TO AGENT A PLEDGE AMENDMENT, DULY EXECUTED BY PLEDGOR, IN SUBSTANTIALLY THE FORM
OF SCHEDULE II HERETO (A “PLEDGE AMENDMENT”) IN RESPECT OF ANY SUCH ADDITIONAL
STOCK, NOTES OR INSTRUMENTS, PURSUANT TO WHICH PLEDGOR SHALL PLEDGE TO AGENT ALL
OF SUCH ADDITIONAL STOCK, NOTES AND INSTRUMENTS, SUBJECT TO THE LIMITATIONS SET
FORTH IN SECTION 2(B) HEREOF.   PLEDGOR HEREBY AUTHORIZES AGENT TO ATTACH EACH
PLEDGE AMENDMENT TO THIS AGREEMENT AND AGREES THAT ALL PLEDGED SHARES AND
PLEDGED INDEBTEDNESS LISTED ON ANY PLEDGE AMENDMENT DELIVERED TO AGENT SHALL FOR
ALL PURPOSES HEREUNDER BE CONSIDERED PLEDGED COLLATERAL.

 


(B)           AGENT COVENANTS AND AGREES THAT, UPON THE WRITTEN REQUEST OF WMS
IN CONNECTION WITH THE DISSOLUTION OF WESTERN MEDICAL SERVICES (NY) INC.
(“WMSNY”), IT SHALL PROMPTLY


 

5

--------------------------------------------------------------------------------


 


RETURN ALL SHARE CERTIFICATES OF WMSNY (DELIVERED TO AGENT PURSUANT TO THIS
PLEDGE AGREEMENT TO WMS FOR THE PURPOSE OF SUCH DISSOLUTION.

 


7.             PLEDGOR’S RIGHTS.  AS LONG AS NO DEFAULT OR EVENT OF DEFAULT
SHALL HAVE OCCURRED AND BE CONTINUING AND UNTIL WRITTEN NOTICE SHALL BE GIVEN TO
THE APPLICABLE PLEDGOR IN ACCORDANCE WITH SECTION 8(A) HEREOF:

 


(A)           SUCH PLEDGOR SHALL HAVE THE RIGHT, FROM TIME TO TIME, TO VOTE AND
GIVE CONSENTS WITH RESPECT TO THE PLEDGED COLLATERAL, OR ANY PART THEREOF FOR
ALL PURPOSES NOT INCONSISTENT WITH THE PROVISIONS OF THIS AGREEMENT, THE CREDIT
AGREEMENT OR ANY OTHER LOAN DOCUMENT; PROVIDED, HOWEVER, THAT NO VOTE SHALL BE
CAST, AND NO CONSENT SHALL BE GIVEN OR ACTION TAKEN, WHICH WOULD (I) HAVE A
MATERIAL ADVERSE EFFECT ON THE VALUE OF THE PLEDGED COLLATERAL OR IMPAIR THE
LIEN AND SECURITY INTEREST GRANTED TO AGENT HEREUNDER, (II) WHICH WOULD
AUTHORIZE, EFFECT OR CONSENT TO ANY MATTER PROHIBITED BY THE CREDIT AGREEMENT,
(III) CHANGE THE AUTHORIZED NUMBER OF SHARES, THE STATED CAPITAL OR THE
AUTHORIZED SHARE CAPITAL OF A PLEDGED ENTITY; (IV) CAUSE ADDITIONAL SHARES OF A
PLEDGED ENTITY’S STOCK TO BE ISSUED, (V) ALTER THE VOTING RIGHTS WITH RESPECT TO
THE STOCK OF A PLEDGED ENTITY; AND

 


(B)           SUCH PLEDGOR SHALL BE ENTITLED, FROM TIME TO TIME, TO COLLECT ALL
CASH DIVIDENDS PAID IN RESPECT OF THE PLEDGED SHARES AND ALL PRINCIPAL AND
INTEREST PAYMENTS IN RESPECT OF THE PLEDGED INDEBTEDNESS TO THE EXTENT NOT IN
VIOLATION OF THE CREDIT AGREEMENT, ALL OF WHICH SHALL BE DEPOSITED UPON RECEIPT
INTO BLOCKED ACCOUNTS; AND

 


(C)           ALL DIVIDENDS PAID IN RESPECT OF THE PLEDGED SHARES (OTHER THAN
SUCH CASH DIVIDENDS AS ARE PERMITTED TO BE PAID TO PLEDGORS IN ACCORDANCE WITH
CLAUSE (B) ABOVE) SHALL BE DELIVERED TO AGENT TO HOLD AS PLEDGED COLLATERAL AND
SHALL, IF RECEIVED BY ANY PLEDGOR, BE RECEIVED IN TRUST FOR THE BENEFIT OF
AGENT, BE SEGREGATED FROM THE OTHER PROPERTY OF SUCH PLEDGOR, AND BE DELIVERED
PROMPTLY TO AGENT AS PLEDGED COLLATERAL IN THE SAME FORM AS SO RECEIVED (WITH
ANY NECESSARY INDORSEMENT).

 


8.             DEFAULTS AND REMEDIES; PROXY.

 


(A)           UPON THE OCCURRENCE OF AN EVENT OF DEFAULT AND DURING THE
CONTINUATION OF SUCH EVENT OF DEFAULT, AND CONCURRENTLY WITH WRITTEN NOTICE TO
THE APPLICABLE PLEDGOR, TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, AGENT
(PERSONALLY OR THROUGH AN AGENT) IS HEREBY AUTHORIZED AND EMPOWERED TO TRANSFER
AND REGISTER IN ITS NAME OR IN THE NAME OF ITS NOMINEE THE WHOLE OR ANY PART OF
THE PLEDGED COLLATERAL, TO EXCHANGE CERTIFICATES OR INSTRUMENTS REPRESENTING OR
EVIDENCING PLEDGED COLLATERAL FOR CERTIFICATES OR INSTRUMENTS OF SMALLER OR
LARGER DENOMINATIONS, TO EXERCISE THE VOTING AND ALL OTHER RIGHTS AS A HOLDER
WITH RESPECT THERETO, TO COLLECT AND RECEIVE ALL CASH DIVIDENDS, INTEREST,
PRINCIPAL AND OTHER DISTRIBUTIONS MADE THEREON, TO SELL IN ONE OR MORE SALES
AFTER TEN (10) DAYS’ NOTICE OF THE TIME AND PLACE OF ANY PUBLIC SALE OR OF THE
TIME AT WHICH A PRIVATE SALE IS TO TAKE PLACE (WHICH NOTICE PLEDGORS AGREE IS
COMMERCIALLY REASONABLE) THE WHOLE OR ANY PART OF THE PLEDGED COLLATERAL AND TO
OTHERWISE ACT WITH RESPECT TO THE PLEDGED COLLATERAL AS THOUGH AGENT WAS THE
OUTRIGHT OWNER THEREOF.  ANY SALE SHALL BE MADE AT A PUBLIC OR PRIVATE SALE AT
AGENT’S PLACE OF BUSINESS, OR AT ANY PLACE TO BE NAMED IN THE NOTICE OF SALE,
EITHER FOR

 

6

--------------------------------------------------------------------------------


 


CASH OR UPON CREDIT OR FOR FUTURE DELIVERY AT SUCH PRICE AS AGENT MAY DEEM FAIR,
AND AGENT MAY BE THE PURCHASER OF THE WHOLE OR ANY PART OF THE PLEDGED
COLLATERAL SO SOLD AT A PUBLIC SALE AND HOLD THE SAME THEREAFTER IN ITS OWN
RIGHT FREE FROM ANY CLAIM OF ANY PLEDGOR OR ANY RIGHT OF REDEMPTION.  EACH SALE
SHALL BE MADE TO THE HIGHEST BIDDER, BUT AGENT RESERVES THE RIGHT TO REJECT ANY
AND ALL BIDS AT SUCH SALE WHICH, IN ITS REASONABLE DISCRETION, IT SHALL DEEM
INADEQUATE.  DEMANDS OF PERFORMANCE, EXCEPT AS OTHERWISE HEREIN SPECIFICALLY
PROVIDED FOR, NOTICES OF SALE, ADVERTISEMENTS AND THE PRESENCE OF PROPERTY AT
SALE ARE HEREBY WAIVED AND ANY SALE HEREUNDER MAY BE CONDUCTED BY AN AUCTIONEER
OR ANY OFFICER OR AGENT OF AGENT.  EACH PLEDGOR HEREBY IRREVOCABLY CONSTITUTES
AND APPOINTS AGENT AS THE PROXY AND ATTORNEY-IN-FACT OF SUCH PLEDGOR WITH
RESPECT TO THE PLEDGED COLLATERAL, INCLUDING, AFTER THE OCCURRENCE AND DURING
THE CONTINUANCE OF AN EVENT OF DEFAULT, THE RIGHT TO VOTE THE PLEDGED SHARES,
WITH FULL POWER OF SUBSTITUTION TO DO SO.  THE APPOINTMENT OF AGENT AS PROXY AND
ATTORNEY-IN-FACT IS COUPLED WITH AN INTEREST AND SHALL BE IRREVOCABLE UNTIL THE
TERMINATION DATE.  IN ADDITION TO THE RIGHT TO VOTE THE PLEDGED SHARES AFTER THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, THE APPOINTMENT OF
AGENT AS PROXY AND ATTORNEY-IN-FACT SHALL INCLUDE THE RIGHT, AFTER THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, TO EXERCISE ALL
OTHER RIGHTS, POWERS, PRIVILEGES AND REMEDIES TO WHICH A HOLDER OF THE PLEDGED
SHARES WOULD BE ENTITLED (INCLUDING GIVING OR WITHHOLDING WRITTEN CONSENTS OF
SHAREHOLDERS, CALLING SPECIAL MEETINGS OF SHAREHOLDERS AND VOTING AT SUCH
MEETINGS). SUCH PROXY SHALL BE EFFECTIVE, AUTOMATICALLY AND WITHOUT THE
NECESSITY OF ANY ACTION (INCLUDING ANY TRANSFER OF ANY PLEDGED SHARES ON THE
RECORD BOOKS OF THE ISSUER THEREOF) BY ANY PERSON (INCLUDING THE ISSUER OF THE
PLEDGED SHARES OR ANY OFFICER OR AGENT THEREOF), UPON THE OCCURRENCE AND
CONTINUANCE OF AN EVENT OF DEFAULT.  NOTWITHSTANDING THE FOREGOING, AGENT SHALL
NOT HAVE ANY DUTY TO EXERCISE ANY SUCH RIGHT OR TO PRESERVE THE SAME AND SHALL
NOT BE LIABLE FOR ANY FAILURE TO DO SO OR FOR ANY DELAY IN DOING SO.

 


(B)           IF, AT THE ORIGINAL TIME OR TIMES APPOINTED FOR THE SALE OF THE
WHOLE OR ANY PART OF THE PLEDGED COLLATERAL, THE HIGHEST BID, IF THERE BE BUT
ONE SALE, SHALL BE INADEQUATE TO DISCHARGE IN FULL ALL THE SECURED OBLIGATIONS,
OR IF THE PLEDGED COLLATERAL BE OFFERED FOR SALE IN LOTS, IF AT ANY OF SUCH
SALES, THE HIGHEST BID FOR THE LOT OFFERED FOR SALE WOULD INDICATE TO AGENT, IN
ITS DISCRETION, THAT THE PROCEEDS OF THE SALES OF THE WHOLE OF THE PLEDGED
COLLATERAL WOULD BE UNLIKELY TO BE SUFFICIENT TO DISCHARGE ALL THE SECURED
OBLIGATIONS, AGENT MAY, ON ONE OR MORE OCCASIONS AND IN ITS DISCRETION, POSTPONE
ANY OF SAID SALES BY PUBLIC ANNOUNCEMENT AT THE TIME OF SALE OR THE TIME OF
PREVIOUS POSTPONEMENT OF SALE, AND NO OTHER NOTICE OF SUCH POSTPONEMENT OR
POSTPONEMENTS OF SALE NEED BE GIVEN, ANY OTHER NOTICE BEING HEREBY WAIVED;
PROVIDED, HOWEVER, THAT ANY SALE OR SALES MADE AFTER SUCH POSTPONEMENT SHALL BE
AFTER TEN (10) DAYS’ NOTICE TO PLEDGOR.

 

7

--------------------------------------------------------------------------------


 


(C)           IF, AT ANY TIME WHEN AGENT SHALL DETERMINE TO EXERCISE ITS RIGHT
TO SELL THE WHOLE OR ANY PART OF THE PLEDGED COLLATERAL HEREUNDER, SUCH PLEDGED
COLLATERAL OR THE PART THEREOF TO BE SOLD SHALL NOT, FOR ANY REASON WHATSOEVER,
BE EFFECTIVELY REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (OR ANY
SIMILAR STATUTE THEN IN EFFECT) (THE “ACT”), AGENT MAY, IN ITS DISCRETION
(SUBJECT ONLY TO APPLICABLE REQUIREMENTS OF LAW), SELL SUCH PLEDGED COLLATERAL
OR PART THEREOF BY PRIVATE SALE IN SUCH MANNER AND UNDER SUCH CIRCUMSTANCES AS
AGENT MAY DEEM NECESSARY OR ADVISABLE, BUT SUBJECT TO THE OTHER REQUIREMENTS OF
THIS SECTION 8, AND SHALL NOT BE REQUIRED TO EFFECT SUCH REGISTRATION OR TO
CAUSE THE SAME TO BE EFFECTED.  WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, IN ANY SUCH EVENT, AGENT IN ITS DISCRETION (X) MAY, IN ACCORDANCE
WITH APPLICABLE SECURITIES LAWS, PROCEED TO MAKE SUCH PRIVATE SALE
NOTWITHSTANDING THAT A REGISTRATION STATEMENT FOR THE PURPOSE OF REGISTERING
SUCH PLEDGED COLLATERAL OR PART THEREOF COULD BE OR SHALL HAVE BEEN FILED UNDER
SAID ACT (OR SIMILAR STATUTE), (Y) MAY APPROACH AND NEGOTIATE WITH A SINGLE
POSSIBLE PURCHASER TO EFFECT SUCH SALE, AND (Z) MAY RESTRICT SUCH SALE TO A
PURCHASER WHO IS AN ACCREDITED INVESTOR UNDER THE ACT AND WHO WILL REPRESENT AND
AGREE THAT SUCH PURCHASER IS PURCHASING FOR ITS OWN ACCOUNT, FOR INVESTMENT AND
NOT WITH A VIEW TO THE DISTRIBUTION OR SALE OF SUCH PLEDGED COLLATERAL OR ANY
PART THEREOF.  WITH RESPECT TO THE SHARES OF STOCK OF ANY FOREIGN PLEDGED
ENTITY, AGENT MAY TAKE ANY AND ALL ACTIONS AS MAY BE REQUIRED UNDER APPLICABLE
FOREIGN LAWS TO EFFECT ANY SUCH SALE, AND EACH PLEDGOR OF SUCH STOCK AGREES TO
PROVIDE ANY DOCUMENTATION, DEEDS, CERTIFICATES, POWERS OR ATTORNEY OR OTHER
ASSISTANCE AS MAY BE REQUIRED TO EFFECT SUCH SALES IN ACCORDANCE WITH SUCH
FOREIGN LAWS.  IN ADDITION TO A PRIVATE SALE AS PROVIDED ABOVE IN THIS SECTION
8, IF ANY OF THE PLEDGED COLLATERAL SHALL NOT BE FREELY DISTRIBUTABLE TO THE
PUBLIC WITHOUT REGISTRATION UNDER THE ACT (OR SIMILAR STATUTE) AT THE TIME OF
ANY PROPOSED SALE PURSUANT TO THIS SECTION 8, THEN AGENT SHALL NOT BE REQUIRED
TO EFFECT SUCH REGISTRATION OR CAUSE THE SAME TO BE EFFECTED BUT, IN ITS
DISCRETION (SUBJECT ONLY TO APPLICABLE REQUIREMENTS OF LAW), MAY REQUIRE THAT
ANY SALE HEREUNDER (INCLUDING A SALE AT AUCTION) BE CONDUCTED SUBJECT TO THE
FOLLOWING RESTRICTIONS AS TO:

 


(I)            THE FINANCIAL SOPHISTICATION AND ABILITY OF ANY PERSON PERMITTED
TO BID OR PURCHASE AT ANY SUCH SALE;

 


(II)           THE CONTENT OF LEGENDS TO BE PLACED UPON ANY CERTIFICATES
REPRESENTING THE PLEDGED COLLATERAL SOLD IN SUCH SALE, INCLUDING RESTRICTIONS ON
FUTURE TRANSFER THEREOF;

 


(III)          THE REPRESENTATIONS REQUIRED TO BE MADE BY EACH PERSON BIDDING OR
PURCHASING AT SUCH SALE RELATING TO THAT PERSON’S ACCESS TO FINANCIAL
INFORMATION ABOUT PLEDGOR AND SUCH PERSON’S INTENTIONS AS TO THE HOLDING OF THE
PLEDGED COLLATERAL SO SOLD FOR INVESTMENT FOR ITS OWN ACCOUNT AND NOT WITH A
VIEW TO THE DISTRIBUTION THEREOF; AND

 


(IV)          SUCH OTHER MATTERS AS AGENT MAY, IN ITS DISCRETION, DEEM NECESSARY
OR APPROPRIATE IN ORDER THAT SUCH SALE (NOTWITHSTANDING ANY FAILURE SO TO
REGISTER) MAY BE EFFECTED IN COMPLIANCE WITH THE BANKRUPTCY CODE AND OTHER LAWS
AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS, THE ACT, ALL APPLICABLE STATE
AND FOREIGN SECURITIES LAWS AND OTHER APPLICABLE LAWS.

 

8

--------------------------------------------------------------------------------


 


(D)           EACH PLEDGOR RECOGNIZES THAT AGENT MAY BE UNABLE TO EFFECT A
PUBLIC SALE OF ANY OR ALL THE PLEDGED COLLATERAL AND MAY BE COMPELLED TO RESORT
TO ONE OR MORE PRIVATE SALES THEREOF IN ACCORDANCE WITH CLAUSE (C) ABOVE.  EACH
PLEDGOR ALSO ACKNOWLEDGES THAT ANY SUCH PRIVATE SALE MAY RESULT IN PRICES AND
OTHER TERMS LESS FAVORABLE TO THE SELLER THAN IF SUCH SALE WERE A PUBLIC SALE
AND, NOTWITHSTANDING SUCH CIRCUMSTANCES, AGREES THAT ANY SUCH PRIVATE SALE SHALL
NOT BE DEEMED TO HAVE BEEN MADE IN A COMMERCIALLY UNREASONABLE MANNER SOLELY BY
VIRTUE OF SUCH SALE BEING PRIVATE.  AGENT SHALL BE UNDER NO OBLIGATION TO DELAY
A SALE OF ANY OF THE PLEDGED COLLATERAL FOR THE PERIOD OF TIME NECESSARY TO
PERMIT THE PLEDGED ENTITY TO REGISTER SUCH SECURITIES FOR PUBLIC SALE UNDER THE
ACT, OR UNDER APPLICABLE STATE SECURITIES LAWS, EVEN IF THE PLEDGORS AND THE
PLEDGED ENTITY WOULD AGREE TO DO SO.

 


(E)           EACH PLEDGOR AGREES TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE
LAW THAT FOLLOWING THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT IT WILL NOT AT ANY TIME PLEAD, CLAIM OR TAKE THE BENEFIT OF ANY
APPRAISAL, VALUATION, STAY, EXTENSION, MORATORIUM OR REDEMPTION LAW NOW OR
HEREAFTER IN FORCE IN ORDER TO PREVENT OR DELAY THE ENFORCEMENT OF THIS
AGREEMENT, OR THE ABSOLUTE SALE OF THE WHOLE OR ANY PART OF THE PLEDGED
COLLATERAL OR THE POSSESSION THEREOF BY ANY PURCHASER AT ANY SALE HEREUNDER, AND
EACH PLEDGOR WAIVES THE BENEFIT OF ALL SUCH LAWS TO THE EXTENT IT LAWFULLY MAY
DO SO.  EACH PLEDGOR AGREES THAT IT WILL NOT INTERFERE WITH ANY RIGHT, POWER AND
REMEDY OF AGENT PROVIDED FOR IN THIS AGREEMENT OR NOW OR HEREAFTER EXISTING AT
LAW OR IN EQUITY OR BY STATUTE OR OTHERWISE, OR THE EXERCISE OR BEGINNING OF THE
EXERCISE BY AGENT OF ANY ONE OR MORE OF SUCH RIGHTS, POWERS OR REMEDIES.  NO
FAILURE OR DELAY ON THE PART OF AGENT TO EXERCISE ANY SUCH RIGHT, POWER OR
REMEDY AND NO NOTICE OR DEMAND WHICH MAY BE GIVEN TO OR MADE UPON ANY PLEDGOR BY
AGENT WITH RESPECT TO ANY SUCH REMEDIES SHALL OPERATE AS A WAIVER THEREOF, OR
LIMIT OR IMPAIR AGENT’S RIGHT TO TAKE ANY ACTION OR TO EXERCISE ANY POWER OR
REMEDY HEREUNDER, WITHOUT NOTICE OR DEMAND, OR PREJUDICE ITS RIGHTS AS AGAINST
PLEDGOR IN ANY RESPECT.

 


(F)            EACH PLEDGOR FURTHER AGREES THAT A BREACH OF ANY OF THE COVENANTS
CONTAINED IN THIS SECTION 8 WILL CAUSE IRREPARABLE INJURY TO AGENT, THAT AGENT
SHALL HAVE NO ADEQUATE REMEDY AT LAW IN RESPECT OF SUCH BREACH AND, AS A
CONSEQUENCE, AGREES THAT EACH AND EVERY COVENANT CONTAINED IN THIS SECTION 8
SHALL BE SPECIFICALLY ENFORCEABLE AGAINST SUCH PLEDGOR, AND SUCH PLEDGOR HEREBY
WAIVES AND AGREES NOT TO ASSERT ANY DEFENSES AGAINST AN ACTION FOR SPECIFIC
PERFORMANCE OF SUCH COVENANTS EXCEPT FOR A DEFENSE THAT THE SECURED OBLIGATIONS
ARE NOT THEN DUE AND PAYABLE IN ACCORDANCE WITH THE AGREEMENTS AND INSTRUMENTS
GOVERNING AND EVIDENCING SUCH OBLIGATIONS.

 


9.             WAIVER.  NO DELAY ON AGENT’S PART IN EXERCISING ANY POWER OF
SALE, LIEN, OPTION OR OTHER RIGHT HEREUNDER, AND NO NOTICE OR DEMAND WHICH MAY
BE GIVEN TO OR MADE UPON ANY PLEDGOR BY AGENT WITH RESPECT TO ANY POWER OF SALE,
LIEN, OPTION OR OTHER RIGHT HEREUNDER, SHALL CONSTITUTE A WAIVER THEREOF, OR
LIMIT OR IMPAIR AGENT’S RIGHT TO TAKE ANY ACTION OR TO EXERCISE ANY POWER OF
SALE, LIEN, OPTION, OR ANY OTHER RIGHT HEREUNDER, WITHOUT NOTICE OR DEMAND, OR
PREJUDICE AGENT’S RIGHTS AS AGAINST ANY PLEDGOR IN ANY RESPECT.

 


10.           ASSIGNMENT.  AGENT OR ANY LENDER MAY ASSIGN, INDORSE OR TRANSFER
ANY INSTRUMENT EVIDENCING ALL OR ANY PART OF THE SECURED OBLIGATIONS AS PROVIDED
IN, AND IN ACCORDANCE WITH, THE


 

9

--------------------------------------------------------------------------------


 


CREDIT AGREEMENT, AS APPLICABLE, AND THE HOLDER OF SUCH INSTRUMENT SHALL BE
ENTITLED TO THE BENEFITS OF THIS AGREEMENT.

 


11.           TERMINATION.  IMMEDIATELY FOLLOWING THE TERMINATION DATE, AGENT
SHALL DELIVER TO EACH PLEDGOR THE PLEDGED COLLATERAL PLEDGED BY SUCH PLEDGOR AT
THE TIME SUBJECT TO THIS AGREEMENT, ALL INSTRUMENTS OF ASSIGNMENT EXECUTED IN
CONNECTION THEREWITH, FREE AND CLEAR OF THE LIENS HEREOF, AND ALL PROPER
DOCUMENTS AND INSTRUMENTS (INCLUDING UCC–3 TERMINATION STATEMENTS OR RELEASES)
ACKNOWLEDGING THE TERMINATION HEREOF OF SUCH PLEDGED COLLATERAL, AND, EXCEPT AS
OTHERWISE PROVIDED HEREIN, ALL OF THE PLEDGORS’ OBLIGATIONS HEREUNDER SHALL AT
SUCH TIME TERMINATE.

 


12.           LIEN ABSOLUTE.  ALL RIGHTS OF AGENT HEREUNDER, AND ALL OBLIGATIONS
OF PLEDGORS HEREUNDER, SHALL BE ABSOLUTE AND UNCONDITIONAL IRRESPECTIVE OF:

 


(A)           ANY LACK OF VALIDITY OR ENFORCEABILITY OF THE CREDIT AGREEMENT,
ANY OTHER LOAN DOCUMENT OR ANY OTHER AGREEMENT OR INSTRUMENT GOVERNING OR
EVIDENCING ANY SECURED OBLIGATIONS;

 


(B)           ANY CHANGE IN THE TIME, MANNER OR PLACE OF PAYMENT OF, OR IN ANY
OTHER TERM OF, ALL OR ANY PART OF THE SECURED OBLIGATIONS, OR ANY OTHER
AMENDMENT OR WAIVER OF OR ANY CONSENT TO ANY DEPARTURE FROM THE CREDIT
AGREEMENT,  ANY OTHER LOAN DOCUMENT OR ANY OTHER AGREEMENT OR INSTRUMENT
GOVERNING OR EVIDENCING ANY SECURED OBLIGATIONS;

 


(C)           ANY EXCHANGE, RELEASE OR NON–PERFECTION OF ANY OTHER COLLATERAL,
OR ANY RELEASE OR AMENDMENT OR WAIVER OF OR CONSENT TO DEPARTURE FROM ANY
GUARANTY, FOR ALL OR ANY OF THE SECURED OBLIGATIONS;

 


(D)           THE INSOLVENCY OF ANY CREDIT PARTY; OR

 


(E)           ANY OTHER CIRCUMSTANCE WHICH MIGHT OTHERWISE CONSTITUTE A DEFENSE
AVAILABLE TO, OR A DISCHARGE OF, ANY PLEDGOR.

 


13.           RELEASE.  EACH PLEDGOR CONSENTS AND AGREES THAT AGENT OR LENDERS,
AS THE CASE MAY BE, MAY AT ANY TIME, OR FROM TIME TO TIME, IN ITS DISCRETION:

 


(A)           RENEW, EXTEND OR CHANGE THE TIME OF PAYMENT, AND/OR THE MANNER,
PLACE OR TERMS OF PAYMENT OF ALL OR ANY PART OF THE SECURED OBLIGATIONS; AND

 


(B)           EXCHANGE, RELEASE AND/OR SURRENDER ALL OR ANY OF THE COLLATERAL
(INCLUDING THE PLEDGED COLLATERAL), OR ANY PART THEREOF, BY WHOMSOEVER
DEPOSITED, WHICH IS NOW OR MAY HEREAFTER BE HELD BY AGENT IN CONNECTION WITH ALL
OR ANY OF THE SECURED OBLIGATIONS; ALL IN SUCH MANNER AND UPON SUCH TERMS AS
AGENT MAY DEEM PROPER, AND WITHOUT NOTICE TO OR FURTHER ASSENT FROM ANY PLEDGOR,
IT BEING HEREBY AGREED THAT PLEDGORS SHALL BE AND REMAIN BOUND UPON THIS
AGREEMENT, IRRESPECTIVE OF THE VALUE OR CONDITION OF ANY OF THE COLLATERAL, AND
NOTWITHSTANDING ANY SUCH CHANGE, EXCHANGE, SETTLEMENT, COMPROMISE, SURRENDER,
RELEASE, RENEWAL OR EXTENSION, AND NOTWITHSTANDING ALSO THAT THE SECURED
OBLIGATIONS MAY, AT ANY TIME, EXCEED THE AGGREGATE PRINCIPAL AMOUNT THEREOF SET
FORTH IN THE CREDIT AGREEMENT, OR ANY OTHER AGREEMENT GOVERNING ANY SECURED
OBLIGATIONS.  EACH


 

10

--------------------------------------------------------------------------------


 


PLEDGOR HEREBY WAIVES NOTICE OF ACCEPTANCE OF THIS AGREEMENT, AND ALSO
PRESENTMENT, DEMAND, PROTEST AND NOTICE OF DISHONOR OF ANY AND ALL OF THE
SECURED OBLIGATIONS, AND PROMPTNESS IN COMMENCING SUIT AGAINST ANY PARTY HERETO
OR LIABLE HEREON, AND IN GIVING ANY NOTICE TO OR OF MAKING ANY CLAIM OR DEMAND
HEREUNDER UPON ANY PLEDGOR.  NO ACT OR OMISSION OF ANY KIND ON AGENT’S PART
SHALL IN ANY EVENT AFFECT OR IMPAIR THIS AGREEMENT.

 


14.           REINSTATEMENT.  THIS AGREEMENT SHALL REMAIN IN FULL FORCE AND
EFFECT AND CONTINUE TO BE EFFECTIVE SHOULD ANY PETITION BE FILED BY OR AGAINST
ANY PLEDGOR OR ANY PLEDGED ENTITY FOR LIQUIDATION OR REORGANIZATION, SHOULD ANY
PLEDGOR OR ANY PLEDGED ENTITY BECOME INSOLVENT OR MAKE AN ASSIGNMENT FOR THE
BENEFIT OF CREDITORS OR SHOULD A RECEIVER OR TRUSTEE BE APPOINTED FOR ALL OR ANY
SIGNIFICANT PART OF PLEDGOR’S OR A PLEDGED ENTITY’S ASSETS, AND SHALL CONTINUE
TO BE EFFECTIVE OR BE REINSTATED, AS THE CASE MAY BE, IF AT ANY TIME PAYMENT AND
PERFORMANCE OF THE SECURED OBLIGATIONS, OR ANY PART THEREOF, IS, PURSUANT TO
APPLICABLE LAW, RESCINDED OR REDUCED IN AMOUNT, OR MUST OTHERWISE BE RESTORED OR
RETURNED BY ANY OBLIGEE OF THE SECURED OBLIGATIONS, WHETHER AS A “VOIDABLE
PREFERENCE”, “FRAUDULENT CONVEYANCE”, OR OTHERWISE, ALL AS THOUGH SUCH PAYMENT
OR PERFORMANCE HAD NOT BEEN MADE.  IN THE EVENT THAT ANY PAYMENT, OR ANY PART
THEREOF, IS RESCINDED, REDUCED, RESTORED OR RETURNED, THE SECURED OBLIGATIONS
SHALL BE REINSTATED AND DEEMED REDUCED ONLY BY SUCH AMOUNT PAID AND NOT SO
RESCINDED, REDUCED, RESTORED OR RETURNED.


 


15.           MISCELLANEOUS.

 


(A)           AGENT MAY EXECUTE ANY OF ITS DUTIES HEREUNDER BY OR THROUGH AGENTS
OR EMPLOYEES AND SHALL BE ENTITLED TO ADVICE OF COUNSEL CONCERNING ALL MATTERS
PERTAINING TO ITS DUTIES HEREUNDER.

 


(B)           EACH PLEDGOR JOINTLY AND SEVERALLY AGREES TO PROMPTLY REIMBURSE
AGENT FOR ALL ACTUAL OUT-OF-POCKET EXPENSES, INCLUDING, WITHOUT LIMITATION,
REASONABLE COUNSEL FEES, INCURRED BY AGENT IN CONNECTION WITH THE ADMINISTRATION
AND ENFORCEMENT OF THIS AGREEMENT.

 


(C)           NEITHER AGENT, NOR ANY OF ITS RESPECTIVE OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS OR COUNSEL SHALL BE LIABLE FOR ANY ACTION LAWFULLY TAKEN OR
OMITTED TO BE TAKEN BY IT OR THEM HEREUNDER OR IN CONNECTION HEREWITH, EXCEPT
FOR ITS OR THEIR OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS FINALLY
DETERMINED BY A COURT OF COMPETENT JURISDICTION.

 


(D)           THIS AGREEMENT SHALL BE BINDING UPON EACH PLEDGOR AND ITS
SUCCESSORS AND ASSIGNS (INCLUDING A DEBTOR-IN-POSSESSION ON BEHALF OF PLEDGOR),
AND SHALL INURE TO THE BENEFIT OF, AND BE ENFORCEABLE BY, AGENT AND ITS
SUCCESSORS AND ASSIGNS, AND SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF CALIFORNIA APPLICABLE TO CONTRACTS
MADE AND PERFORMED IN THAT STATE, AND NONE OF THE TERMS OR PROVISIONS OF THIS
AGREEMENT MAY BE WAIVED, ALTERED, MODIFIED OR AMENDED EXCEPT IN WRITING DULY
SIGNED FOR AND ON BEHALF OF AGENT AND THE APPLICABLE PLEDGOR.

 

11

--------------------------------------------------------------------------------


 


16.           SEVERABILITY.  IF FOR ANY REASON ANY PROVISION OR PROVISIONS
HEREOF ARE DETERMINED TO BE INVALID AND CONTRARY TO ANY EXISTING OR FUTURE LAW,
SUCH INVALIDITY SHALL NOT IMPAIR THE OPERATION OF OR EFFECT THOSE PORTIONS OF
THIS AGREEMENT WHICH ARE VALID.

 


17.           NOTICES.  EXCEPT AS OTHERWISE PROVIDED HEREIN, WHENEVER IT IS
PROVIDED HEREIN THAT ANY NOTICE, DEMAND, REQUEST, CONSENT, APPROVAL, DECLARATION
OR OTHER COMMUNICATION SHALL OR MAY BE GIVEN TO OR SERVED UPON ANY OF THE
PARTIES BY ANY OTHER PARTY, OR WHENEVER ANY OF THE PARTIES DESIRES TO GIVE AND
SERVE UPON ANY OTHER PARTY ANY COMMUNICATION WITH RESPECT TO THIS AGREEMENT,
EACH SUCH NOTICE, DEMAND, REQUEST, CONSENT, APPROVAL, DECLARATION OR OTHER
COMMUNICATION SHALL BE IN WRITING AND SHALL BE GIVEN IN THE MANNER, AND DEEMED
RECEIVED, AS PROVIDED FOR IN SECTION 11.10 AND ANNEX I OF THE CREDIT AGREEMENT. 
FAILURE OR DELAY IN DELIVERING COPIES OF ANY NOTICE, DEMAND, REQUEST, CONSENT,
APPROVAL, DECLARATION OR OTHER COMMUNICATION TO THE PERSONS DESIGNATED TO
RECEIVE COPIES SHALL IN NO WAY ADVERSELY AFFECT THE EFFECTIVENESS OF SUCH
NOTICE, DEMAND, REQUEST, CONSENT, APPROVAL, DECLARATION OR OTHER COMMUNICATION.

 


18.           SECTION TITLES.  THE SECTION TITLES CONTAINED IN THIS AGREEMENT
ARE AND SHALL BE WITHOUT SUBSTANTIVE MEANING OR CONTENT OF ANY KIND WHATSOEVER
AND ARE NOT A PART OF THE AGREEMENT BETWEEN THE PARTIES HERETO.

 


19.           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, WHICH SHALL, COLLECTIVELY AND SEPARATELY, CONSTITUTE ONE
AGREEMENT.

 


20.           BENEFIT OF LENDERS.  ALL SECURITY INTERESTS GRANTED OR
CONTEMPLATED HEREBY SHALL BE FOR THE BENEFIT OF AGENT AND LENDERS, AND ALL
PROCEEDS OR PAYMENTS REALIZED FROM THE PLEDGED COLLATERAL IN ACCORDANCE HEREWITH
SHALL BE APPLIED TO THE OBLIGATIONS IN ACCORDANCE WITH THE TERMS OF THE CREDIT
AGREEMENT.

 

[Signature Page Follows]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

 

WESTAFF, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Dirk A. Sodestrom

 

 

Name:

Dirk A. Sodestrom

 

 

Title:

Senior Vice President and Chief Financial

 

 

Officer

 

 

 

 

 

WESTAFF (USA), INC.,

 

a California corporation

 

 

 

By:

/s/ Dirk A. Sodestrom

 

 

Name:

Dirk A. Sodestrom

 

 

Title:

Senior Vice President and Chief Financial

 

 

Officer

 

 

 

 

 

WESTAFF SUPPORT, INC.,

 

a California corporation

 

 

 

By:

/s/ Dirk A. Sodestrom

 

 

Name:

Dirk A. Sodestrom

 

 

Title:

Senior Vice President and Chief Financial

 

 

Officer

 

 

 

 

 

 

WESTERN MEDICAL SERVICES, INC.

 

a California corporation

 

 

 

 

 

By:

/s/ Gary A. Kittleson

 

 

Name:

Gary A. Kittleson

 

 

Title:

Executive V.P. and CFO and Secretary

 

13

--------------------------------------------------------------------------------


 

 

WESTAFF LIMITED PARTNERSHIP,

 

a Delaware limited partnership

 

 

WESTAFF (GP), INC.

 

its General Partner

 

 

 

By:

/s/ Dirk A. Sodestrom

 

 

Name

Dirk A. Sodestrom

 

 

Title:

Senior Vice President and

 

 

 

Chief Financial Officer

 

 

 

WESTAFF (CA), INC.,

 

a California corporation

 

 

 

By:

/s/ Dirk A. Sodestrom

 

 

Name:

Dirk A. Sodestrom

 

 

Title:

Senior Vice President and Chief

 

 

 

Financial Officer

 

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION

 

 

 

By:

/s/ Lawrence E. Ridgway

 

 

Name:  Lawrence E. Ridgway

 

Its Duly Authorized Signatory

 

14

--------------------------------------------------------------------------------
